t c memo united_states tax_court maritza furiatti newman petitioner v commissioner of internal revenue respondent robert meck comfort and oscarlina campos comfort petitioners v commissioner of internal revenue respondent docket nos filed date ps were foreign citizens who worked in the united_states at foreign embassies whose countries had not been certified by the u s state department under sec_893 claiming tax exemption for those wages pursuant to sec_893 ps did not report their embassy wages as income r issued notices of deficiency including the embassy wages as income and ps filed petitions before trial of these cases this court issued its opinion in 134_tc_190 holding against the irs’s interpretation of sec_893 as to ps the irs later conceded the sec_893 issue and eventually conceded their cases altogether ps moved for administrative and litigation costs under sec_7430 held notwithstanding our opinion in abdel-fattah r’s position in these cases though incorrect was substantially justified under sec_7430 so that ps may not recover costs a duane webber and kathleen a agbayani for petitioners karen lynne baker and william j gregg for respondent memorandum opinion gustafson judge these cases are now before the court on motions for costs filed pursuant to rule and sec_7430 the procedural predicate for those motions is as follows on the dates given in the table below respondent the internal_revenue_service irs issued a notice_of_deficiency nod to maritza furiatti newman and an nod to robert meck comfort and oscarlina campos comfort petitioners filed petitions in this court the irs filed its answers after the cases were calendared for trial but before trial the parties filed 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to sections of the internal_revenue_code_of_1986 codified in u s c and referred to herein as i r c or the code as amended in effect for the years at issue stipulations of settled issues and petitioners filed their motions for costs the dates of these actions were as follows action nod petition answer stipulation of settled issues newman no comfort no date date date date date date date date motion for costs date date the issue for decision is whether the irs’s position in these cases was substantially justified for purposes of sec_7430 we hold in favor of the irs petitioners’ employment and tax reporting background throughout the years at issue ie through for ms newman and through for the comforts mrs comfort and ms newman were brazilian citizens and were employed at the brazilian aeronautical commission the commission which was a part of the brazilian embassy both mrs comfort and ms newman lived in the united_states pursuant to diplomatic a-2 immigrant visas that were renewed every two years on the basis of their continued employment at the commission they both worked as bilingual technical assistants at the commission under annual renewable employment contracts for the years at issue petitioners did not report the wages paid_by the commission commission wages on their federal_income_tax returns instead taking the position that the commission wages were exempt from tax under sec_893 and therefore that petitioners had no income_tax liabilities associated with those wages the irs’s initiative concerning employees of foreign embassies in the irs conducted an initiative in connection with the employees of foreign embassies including the embassy of brazil also included were employees of the embassy of the united arab emirates see 134_tc_190 the irs investigated several issues including the exclusion of embassy wages pursuant to sec_893 sec_893 requires the u s secretary of state to certify to the secretary_of_the_treasury the names of the foreign countries that grant to employees of the u s government an exemption that is equivalent to the exemption under sec_893 and the irs took the position that this certification was a prerequisite for exemption under sec_893 engagement of counsel in date petitioners’ counsel agreed to represent the commission’s a-2 visa holders with respect to the sec_893 income_tax exemption issues that had begun to arise for the commission’s employees since the commission and petitioners could not afford to pay counsel’s customary fee for this work counsel agreed to represent petitioners and other a-2 visa holders during the administrative phase for a limited fee to be paid_by the commission and thereafter on a pro bono basis administrative proceedings the irs issued to ms newman on date and to the comforts on date notices of proposed_adjustment for their taxable years at issue the proposed adjustments included petitioners’ commission wages as taxable_income because the irs’s position at the time was that the commission wages did not qualify for exemption under sec_893 in response to the notices of proposed_adjustment petitioners’ counsel submitted to the irs office of appeals protests to the notices of proposed_adjustment the protests argued that petitioners’ commission wages were exempt under sec_893 because they contended sec_893 stands alone and petitioners’ situations satisfied all of the conditions in sec_893 on date in accordance with sec_893 the u s department of state certified to the secretary of treasury that brazil does not tax the wages fees or salaries of non-brazilian employees of the u s mission to brazil and that such employees perform services of a character similar to those performed by employees of the embassy and consulates of brazil in the united_states the irs maintained however that the secretary of state’s certification applied only prospectively ie from the date of the certification and therefore the certification was not effective for petitioners’ tax years at issue the irs in date for ms newman and date for the comforts brought an end to petitioners’ administrative proceedings by issuing notices of deficiency to petitioners for the taxable years at issue in the notices of deficiency the irs determined that since ms newman and mrs comfort were residents of the united_states their personal service wages from the brazilian embassy ie the commission wages were taxable by the united_states accordingly the irs determined that their commission wages were taxable by the united_states and that petitioners had resulting deficiencies 2the irs determined in the notices of deficiency that ms newman owed a balance of dollar_figure in tax dollar_figure in sec_6651 additions to tax and at least dollar_figure in sec_6651 additions to tax and that the comforts owed a balance of dollar_figure in tax and dollar_figure in sec_6662 penalties commencement of litigation petitioners filed timely petitions for redetermination--ms newman on date and the comforts on date--asserting that their commission wages were exempt from tax petitioners resided in maryland when they filed their petitions petitioners were self-represented when they filed their petitions because counsel had evidently withdrawn from the representation by that time the irs answered ms newman’s petition on date and the comforts’ petition on date in its answers the irs continued to deny that the commission wages were exempt from tax the court set ms newman’s case for trial to begin in washington d c during the week of date but on date the court granted the irs’s motion to continue generally ms newman’s case the court set the comforts’ case for trial during the court’s trial session beginning on date in washington d c no trial ever occurred in either of the cases proceedings in abdel-fattah as we have noted the irs had raised the sec_893 exemption issue with employees of multiple embassies the issue was before this court in a case brought by an employee of an embassy of the united arab emirates--134_tc_190 --in which the parties cross-moved for summary_judgment the taxpayer’s counsel in abdel-fattah was not the same counsel who represents petitioners in these cases we held oral argument on the cross-motions in abdel-fattah on date and in that argument the court did not suggest to the irs that its position regarding sec_893 was unreasonable on the contrary we said to the taxpayer’s counsel t he support for saying that sec_893 is a condition is that it follows on immediately which is not nothing and addresses the same subject matter as the first part the conditions two of the conditions anyway and says that those things shall be certified by the secretary i f we want to do a plain meaning analysis we have to make sure that we give meaning to all of the words and all the sentences and all the subsections but one criticism of petitioner’s position would be that it reads subsection b almost out of the statute tr pincite nonetheless the irs’s position did not prevail on date this court issued an opinion in 134_tc_190 holding that income of an employee working for a foreign embassy in the united_states is exempt from u s tax if the requirements of sec_893 are satisfied and that certification from the secretary of state under sec_893 is not a prerequisite for exemption under sec_893 the decision in abdel-fattah became final on date when the irs did not file a notice of appeal re-entry of counsel on date ms newman re-engaged as counsel the same lawyers who had assisted her in her administrative proceedings but had not filed her petition in this litigation on date three days after the issuance of the abdel- fattah opinion petitioners’ counsel filed their entry of appearance in newman on date the irs informed petitioners’ counsel that it intended to concede in newman less than a month later on date mr and mrs comfort re- engaged as counsel those same lawyers counsel filed their entry of appearance in comfort three days later on date the record does not show the reason for petitioners’ counsel’s exit from and re-entry into these pro bono cases 3although the opinion in 134_tc_190 was issued on date it was necessary for the parties to make computations under rule the court did not enter its decision until date irs concessions consistent with a later-announced action on decision aod discussed below irs counsel in the present cases began investigating whether petitioners met the requirements of sec_893 the irs requested documents in both newman in date and comfort in date on date counsel for the parties met to discuss a stipulation of facts in newman at which time petitioners’ counsel gave to the irs information that was relevant to the disputed issues in newman as is noted above on date the irs’s counsel advised petitioners’ counsel that the irs was conceding the newman case similarly petitioners’ counsel gave to the irs information that was relevant to the disputed issues in comfort on date four days later on november the irs’s counsel informed the comforts that the irs intended to concede its case in comfort on date the chief_counsel of the irs published an aod with respect to abdel-fattah advising that the service will no longer take the position that the certification required by the secretary of state in sec_893 is a prerequisite for the tax exemption provided for in sec_893 action on decision date the next day--date--the parties in comfort filed a stipulation of settled issues and the parties in newman filed such a stipulation on date motions for costs in late date petitioners filed motions for awards of reasonable litigation and administrative costs the motions request costs for the services their counsel performed during the administrative and litigation proceedings in their respective cases petitioners argue that they are entitled to awards of costs under sec_7430 because they were prevailing parties and the irs lacked substantial justification to 4the aod also stated however the employee has the burden_of_proof to establish the enumerated conditions of sec_893 are met in disposing of cases where the state department has issued an sec_893 certification the service will apply the certification to all taxable years for which the facts and law are the same as those upon which the certification was based in cases where the state department has not issued an sec_893 certification the service will continue to challenge a non-u s -citizen embassy employee’s claim of exemption if the employee fails to establish to the service that the conditions of sec_893 and are met as to that employee action on decision date deviate from the plain language of sec_893 petitioners rely on our opinion in 134_tc_190 to support their contention in addition petitioners cite the fact that the irs did not appeal the decision in abdel- fattah and that the irs eventually conceded its position in petitioners’ cases as well as several other similar cases the irs responds by arguing first that petitioners did not incur any costs associated with their proceedings and therefore are not entitled to an award under sec_7430 alternatively the irs argues that petitioners were not prevailing parties as required by sec_7430 because the irs’s position that sec_893 was a prerequisite for exemption under sec_893 a --although ultimately held incorrect--was substantially justified discussion i operative legal principles a sec_7430 in general in any administrative or court_proceeding which is brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax the prevailing_party may be awarded reasonable administrative and litigation costs incurred in connection with the proceeding sec_7430 costs incurred include fees paid_or_incurred for the services of an attorney in connection with the proceeding see sec_7430 sec_301 b iv proced admin regs the court may award reasonable attorney’s fees for pro bono legal services even though a taxpayer does not incur those fees sec_7430 to recover incurred costs the taxpayer must be the prevailing_party sec_7430 must have exhausted administrative remedies sec_7430 and must not have protracted the proceedings unreasonably sec_7430 to qualify as a prevailing_party the taxpayer must substantially prevail with respect to the amount in controversy or the most significant issue or set of issues presented sec_7430 and must meet the timing and net_worth requirements of the first sentence of u s c section d b incorporated by reference in sec_7430 most notably however a taxpayer will nevertheless fail to qualify as the prevailing_party if the irs can establish that its position in the proceedings though unsuccessful was substantially justified sec_7430 by denying costs where the irs’s unsuccessful position was substantially justified sec_7430 resemble sec_28u s c section2412 d a and distinguishes itself 5the equal_access_to_justice_act eaja provides for awards of fees and costs against the united_states in cases other than tax cases covered by continued from some other fee-shifting statutes in comparison with which sec_7430 is not at all generous by contrast rule54 d of the federal rules of civil procedure as a general_rule allows costs other than attorney’s fees to the prevailing_party as a matter of course as to awards of attorney’s fees sec_7430 does not like the fair labor standards act provide that t he court in such action shall in addition to any judgment awarded to the plaintiff or plaintiffs allow a reasonable attorney’s fee to be paid_by the defendant and costs of the action u s c sec_216 emphasis added nor does sec_7430 like the employee retirement income security act erisa provide that the court in its discretion may allow a reasonable attorney’s fee and costs of action to either party u s c continued sec_7430 see u s c sec e the provisions of this section shall not apply to any costs fees and other expenses in connection with any proceeding to which sec_7430 of the internal_revenue_code_of_1986 applies like sec_7430 the eaja denies attorney’s fees if the court finds that the position_of_the_united_states was substantially justified u s c sec d a 6see 558_f3d_1161 10th cir this general_rule of fed r civ p d --that costs should be allowed to the prevailing_party emphasis added --applies u nless a federal statute provides otherwise so that the limits of sec_7430 apply not only in the tax_court but also in federal tax litigation in the district courts sec g emphasis added rather congress has directed that no costs including attorney’s fees however reasonably and necessarily incurred will be awarded to a winning taxpayer if the irs’s position was substantially justified sec_7430 the irs agrees that petitioners have substantially prevailed with respect to the amount in controversy and with respect to the most significant issue in the action meet the net_worth requirements of u s c section d b exhausted the administrative remedies that were available to them and did not unreasonably protract the administrative or judicial proceedings accordingly the only issue remaining with regard to petitioners’ eligibility for reasonable fee awards is whether the irs’s position in the proceeding was substantially justified b substantial justification in particular the irs’s position is substantially justified if based on all the facts and circumstances of the case it acted reasonably that is if the irs’s position had a reasonable basis in both law and fact 487_us_552 89_tc_79 aff’d 861_f2d_131 5th cir the relevant inquiry is whether the irs knew or should have known that its 7see also u s c sec 2000e-5 k title vii in any_action or proceeding under this subchapter the court in its discretion may allow the prevailing_party a reasonable attorney’s fee including expert fees as part of the costs position was invalid when adopted given the facts available and any legal precedent related to the case 55_f3d_189 5th cir aff’g tcmemo_1994_182 108_tc_430 prouty v commissioner tcmemo_2002_175 the supreme court has warned that courts must resist the understandable temptation to engage in post hoc reasoning by concluding that because a plaintiff did not ultimately prevail his action must have been unreasonable or without foundation 434_us_412 or as the court_of_appeals for the d c circuit put it courts need to guard against being ‘subtly influenced by the familiar shortcomings of hindsight judgment ’ 396_f3d_1168 d c cir quoting 379_us_89 the irs’s position may be incorrect but nevertheless substantially justified ‘if a reasonable person could think it correct’ maggie mgmt co v commissioner t c pincite quoting pierce u s pincite n the irs’s eventually conceding or even losing a case does not establish that its position was unreasonable but its concession does remain a factor to be considered 92_tc_760 as to matters of fact in order for a position to be substantially justified substantial evidence must exist to support it pierce u s pincite ‘ substantial evidence does not mean a large or considerable amount of evidence but rather such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ’ id pincite quoting 305_us_197 the irs is not obliged to concede adjustments whose resolution requires factual determinations until it has received and had a reasonable period of time to verify adequate substantiation for the matters in issue see nguyen v commissioner tcmemo_2003_313 huynh v commissioner tcmemo_2002_110 as to matters of law g enerally the commissioner’s position is considered substantially justified when an issue is one of first impression vines v commissioner tcmemo_2006_258 citing 995_f2d_1460 9th cir in particular a position is substantially justified when it is a case of first impression it is not contrary to any published decision and a reasonable person could not say that it lacked colorable justification 102_tc_391 the mere fact that a case is one of first impression will not establish substantial justification when the irs’s position is in conflict with the clear and unequivocal language of the statute such that the irs’s interpretation of that statute is clearly unreasonable nalle v commissioner f 3d pincite for instance if the irs’s interpretation of a statute ‘lacked any ligaments of fact’ and was ‘clearly erroneous’ as a matter of law 988_f2d_27 5th cir quoting 932_f2d_1128 5th cir rev’g tcmemo_1992_99 or if n one of the arguments offered by the irs during the various stages of the litigation had even a chance of succeeding 937_f2d_288 6th cir such an interpretation would violate the clear and unequivocal language of the statute and would not be substantially justified however the courts have not held that a government position that is later determined to be contrary to the plain meaning of a statute necessarily fails for that reason to be substantially justified rather if on a question of first impression the government takes a position that fails to give effect to the plain meaning of the statute but that is still colorable its position though unavailing may be substantially justified and may not warrant an award of fees to its opponent in nalle v commissioner f 3d pincite for example the court_of_appeals for the fifth circuit had held that the regulation whose validity the irs defended and on which the irs relied contradicted the plain meaning of i r c sec_48 but the court also held id pincite that for purposes of sec_7430 the irs’s position was nonetheless substantially justified similarly after the supreme court held that a literal reading of the statutory language supported the conclusion adverse to the government and that t he text of u s c a thus indicates that employment status is an element of the offense 494_us_152 the court_of_appeals for the fourth circuit to which an appeal would lie in either newman or comfort nonetheless held for purposes of the equal_access_to_justice_act see supra note that before the supreme court had so announced the government’s contrary position was nonetheless substantially justified see 957_f2d_1161 4th cir a plain meaning analysis may be a very important consideration in 8the court_of_appeals in nalle addressed the question whether the commissioner knew or should have known that her position was invalid at the onset of the litigation f 3d pincite emphasis added ie at a time when the circumstances were equivalent to those in these cases now before us at the onset of the litigation in nalle when the petition was filed in the tax_court there was no opinion of any court addressing the issue and the irs’s regulation and its litigating position contradicted the plain meaning of the statute the tax_court later issued an opinion upholding the regulation and the irs’s position which the court_of_appeals reversed see 99_tc_187 rev’d 997_f2d_1134 5th cir but that pro-irs tax_court opinion did not exist as of the onset of the litigation and therefore could not be cited as an authority giving rise to substantial justification determining whether the government’s position is substantially justified but it is not always the only consideration the foregoing principles must be applied to the irs’s position on sec_893 c sec_893 the primary substantive issue in petitioners’ administrative and judicial proceedings was whether petitioners’ commission wages were exempt from taxation under sec_893 sec_893 and b provides sec_893 rule for exclusion --wages fees or salary of any employee of a foreign government or of an international_organization including a consular or other officer or a nondiplomatic representative received as compensation_for official services to such government or international_organization shall not be included in gross_income and shall be exempt from taxation under this subtitle if-- such employee is not a citizen_of_the_united_states or is a citizen of the republic of the philippines whether or not a citizen_of_the_united_states and in the case of an employee of a foreign government the services are of a character similar to those performed by employees of the government of the united_states in foreign countries and in the case of an employee of a foreign government the foreign government grants an equivalent_exemption to employees of the government of the united_states performing similar services in such foreign_country b certificate by secretary of state --the secretary of state shall certify to the secretary_of_the_treasury the names of the foreign countries which grant an equivalent_exemption to the employees of the government of the united_states performing services in such foreign countries and the character of the services performed by employees of the government of the united_states in foreign countries that is sec_893 provides an exclusion on three conditions and sec_893 provides that the secretary of state shall certify two of the conditions before this court’s opinion in 134_tc_190 there had been no published opinions precluding the irs’s position that sec_893 certification was a prerequisite to an exemption under sec_893 however in abdel-fattah we concluded that under the plain language of the statute certification by the secretary of state is not a condition or prerequisite of the exemption id pincite under sec_893 as we interpret it and as petitioners have always contended it should be interpreted deciding whether a taxpayer is entitled to exemption from income_tax under sec_893 still requires a factual inquiry--ie to determine whether the conditions in sec_893 have been met ii analysis a the two phases of these cases to determine substantial justification we must identify the point at which the irs first took the position that petitioners’ commission wages were not exempt from income_tax under sec_893 and we must then decide whether this position from that point forward was substantially justified maggie mgmt co v commissioner t c pincite when determining whether the irs’s position was substantially justified as of a given date a significant factor is whether the taxpayer had presented all relevant information and legal arguments supporting the taxpayer’s position sec_301_7430-5 proced admin regs in these cases the irs maintained from the start that petitioners’ commission wages were not exempt under sec_893 and the irs did not deviate from this position until the parties settled as proceedings in petitioners’ cases were taking place this court issued an opinion and decided abdel-fattah which clarified the tax court’s interpretation of sec_893 and provided petitioners with new legal authority to support their position before the issuance of abdel-fattah there was no legal authority interpreting sec_893 given petitioners’ reliance on abdel-fattah as new legal authority it is appropriate to analyze the reasonableness of the irs’s position in two phases--ie before the abdel-fattah opinion and after b substantial justification for the irs’s pre-abdel-fattah position since the legal issues in abdel-fattah and petitioners’ cases were the same ie whether sec_893 is a prerequisite for exemption under sec_893 the position that the irs took in abdel-fattah is indicative of its position in petitioners’ cases accordingly if the irs’s arguments in abdel-fattah were reasonable then its position in petitioners’ cases was also reasonable at least until the time that we issued our opinion in abdel-fattah that case raised an issue of first impression although we did not ultimately agree with the irs’s position that position had a colorable justification based on its arguments as to i policy objectives and ii the proximity of subsections a and b of sec_893 policy objectives the irs considered sec_893 as a whole and argued that the purpose of including subsection b in sec_893 was to require the u s state department’s certification as a prerequisite for the income_tax exemption under subsection a we noted that the code includes other provisions that do make a government official’s certification a prerequisite to a tax_benefit and we observed that these provisions reflect a legislative choice not to assign to the tax collector the task of making in the first instance difficult determinations that may be well outside his knowledge or expertise but instead to commit the determination to the agency with the relevant subject-matter expertise abdel-fattah v commissioner t c pincite in that connection we noted the irs’s contention that granting the sec_893 tax_benefit without the sec_893 certification requires sec_893 to be administered without the benefit of ‘state’s expertise in the arena of international affairs’ id pincite and we acknowledged that t hese issues of diplomacy and tax_administration might be reasons to prefer a rule that required state department certification as a prerequisite to the income_tax exemption id pincite we ultimately determined that there is no basis to impute such reasoning to the congress that enacted sec_893 but we cannot say that the argument was unreasonable the proximity of subsections a and b as we noted at oral argument the criteria for exemption under sec_893 are stated in subsection a and the requirement that the secretary of state certify 9in 891_f2d_7 1st cir the court_of_appeals for the first circuit similarly noted the government’s proffered policy considerations in holding that the government’s position which was contrary to the plain meaning of u s c section a and that therefore failed on the merits see 845_f2d_1111 1st cir was nonetheless substantially justified for purposes of the eaja two of those criteria follows immediately in subsection b --which originally was in the same subsection thus the irs’s position did not invent a limitation out of whole cloth but rather urged that the certification--which certainly is provided for in sec_893 b --is a prerequisite to the benefit in sec_893 a --to which the certification certainly relates the irs’s position exaggerated the significance of this arrangement in interpreting the statute but it was not wrong to urge that this arrangement be taken into account the plain meaning of statutory language is not determined without regard to its context rather t he plain meaning of the statute’s words enlightened by their context 482_us_578 emphasis added governs our interpretation we ultimately determined that the proximity of subsections a and b did not vitiate the benefit conferred in sec_893 in the absence of the certification called for in sec_893 so that the arrangement of the statutory language does not overcome what is otherwise its plain meaning but the proximity of these provisions did help to justify the irs’s contrary argument since the irs’s position in abdel-fattah was colorable it was also substantially justified see estate of wall v commissioner t c pincite see also nalle v commissioner f 3d pincite since the irs’s position in abdel- fattah and its position in petitioners’ cases were the same the irs’s pre-abdel- fattah position in petitioners’ cases was substantially justified c substantial justification for the irs’s post-abdel-fattah position when abdel-fattah was issued the situation changed the issue was no longer one of first impression and the irs’s position was now contrary to a published opinion thus making the irs’s position newly susceptible to the criticism that it lacked substantial justification it took several months four months in ms newman’s case and six months in the comforts’ after the decision in abdel-fattah for the irs to concede these cases and petitioners argue that the irs’s position was not substantially justified during these periods however we find the irs’s post- abdel-fattah handling of these cases reasonable--and we therefore find its position substantially justified--for two reasons sufficient time to concede the sec_893 issue just as the irs must be given a reasonable amount of time to change its position when it becomes aware of new pertinent facts in a case see nguyen v commissioner tcmemo_2003_313 huynh v commissioner tcmemo_2002_110 so the irs must be given time to reassess its position in light of new legal precedent we expect the irs to administer the tax laws not ad hoc but uniformly if it is to do so then decisions about the positions it will take on legal issues must be resolved centrally and not by various chief_counsel attorneys handling various cases these cases were among a group of cases arising from the irs’s initiative in connection with the employees of multiple foreign embassies coordinated decision-making necessarily requires time to present the issues to authorized officials and to let them make decisions moreover the decision whether to treat sec_893 certification as a prerequisite to sec_893 exemption was necessarily bound up with the decision whether to appeal abdel-fattah but that appeal decision was not committed solely to the irs rather under u s c section that decision required the involvement of the department of justice we cannot criticize the irs for allowing this process to take its course in abdel-fattah before conceding newman and comfort we issued our opinion in abdel-fattah on date and on august and date--ie four and six months later--the irs’s counsel informed ms newman and the comforts that the irs would concede the sec_893 issue that was a reasonable amount of time for the government to decide to revise its position and concede this issue sufficient time to address the sec_893 issue petitioners further criticize the irs for taking several months after we issued our opinion in abdel-fattah to confirm that petitioners satisfied the requirements of sec_893 however the irs is not obliged to concede adjustments whose resolution requires factual determinations until it has received and had a reasonable period of time to verify adequate substantiation for the matters in issue see nguyen v commissioner tcmemo_2003_313 huynh v commissioner tcmemo_2002_110 even though sec_893 certification is not a prerequisite to sec_893 exemption petitioners still had the burden to prove that they satisfied the three conditions for an exemption set forth in sec_893 see rule see also 292_us_435 ms newman did not substantiate her citizenship or employment information until date similarly the comforts did not substantiate mrs comfort’s citizenship or employment information until date petitioners point out however that before the decision in abdel-fattah the irs asserted to petitioners and their counsel that the requirements of sec_893 were not at issue consequently the irs did not seek confirmation that petitioners met those requirements petitioners urge that the irs could and should have asked for that information before it issued notices of deficiency or defended them in litigation for us to hold that the irs’s position was substantially justified is to hold that the irs was entitled to assume that position in conducting investigations and determining deficiencies since we hold that the irs was substantially justified in taking the position that sec_893 certification is a prerequisite to exemption the irs was therefore not required to develop alternative positions before issuing notices of deficiency or answering petitions it is evidently true that the irs did not challenge mrs comfort’s or ms newman’s citizenship or employment status before abdel-fattah but this was natural because the irs’s position up to that point was that the commission wages did not qualify for exemption under sec_893 because sec_893 had not been satisfied accordingly under the irs’s pre-abdel-fattah position whether petitioners satisfied the citizenship and employment requirements of sec_893 was immaterial although the irs could have investigated mrs comfort’s and ms newman’s citizenship or employment situation as additional or alternate grounds to support its position before adbel-fattah the irs was not unreasonable in declining to do so conclusion since we have determined that the irs was substantially justified in both its pre-abdel-fattah and post-abdel-fattah positions petitioners were not prevailing parties for purposes of sec_7430 accordingly petitioners are not entitled to an award of costs under sec_7430 appropriate orders and decisions will be entered
